DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

 The closest prior art on the record R1-1701063 (3GPP-TSG-RAN WG1 NR AH Meeting) discloses a UE receives a first synchronization signal block set containing NR-SS for mobility measurements in a connected mode. The UE receives a second synchronization signal block set (NR-SS + PBCH) for mobility measurements in an idle mode. The number of SS blocks in the first synchronization signal block is less than the number of SS blocks in the second synchronization signal block set (see section 2.2.1 and section 2.2.2). 

The closest prior art on the record R1-1702443 (3GPP-TSG-RAN WG1 Meeting #88) discloses SS-block-RSRP measurements in connected mode include serving cell measurement and neighboring cell measurement. The UE receives an SS block index (serving cell index or neighboring cell index) to determine whether the measurement is for a serving cell or a neighboring cell (see section 2.1.2). 

However, the combination of R1-1701063 and R1-1702443 does not disclose the configuration information comprises a measurement period of a signal in the SS block; a time . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.L/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415